Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 10/25/2018, in which, claims 1-20 are pending. Claims 1, 8, and 15 are independent.
In response to an Election Requirement mailed 11/2/20, Applicant has elected to prosecute Group I, claims 1-14, without traverse. Group II invention claims 15-20 are withdrawn from further consideration. See Applicant’s Response filed 12/22/20.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/25/2018 are accepted.

Specification
The disclosure filed on 10/25/2018 is accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180139042 A1 (hereinafter ‘Binning’).

claim 1, Binning (US 20180139042 A1) discloses: A system comprising: a network interface configured for data communication with a server system comprised of at least one associated networked server; (Binning: Fig. 1, ¶9, ¶11, ¶17) 
an interface configured to receive a query for access to an electronic document associated with a blockchain ledger; and  (Binning: ¶9, ¶11, ¶17, ¶22, receiving a request for access to a file wherein the file is associated with a blockchain)
a processor and associated memory, the processor configured to route a received query to the server system via the network interface, the processor further configured to send an access request to the server system for access to the identified electronic document, the processor further configured to receive the identified electronic document from a storage location when access permission is obtained from the server system, and (Binning: Figs. 1, 3-5, ¶56-¶60, i.e., the request for a file is routed to the server wherein the server identifies the permissions and the location of the file and provides access to the file to the requesting entity)
the processor further configured to commence an update of the blockchain ledger relative to access to the received electronic document. (Binning: Figs. 1, 3-5, ¶56-¶60, i.e., the transaction related to the file access is recorded in the blockchain)

Claim 8 recites substantially the same features recited in claim 1 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Binning discloses the system of claim 1 wherein the identified electronic document is digitally signed. (Binning: ¶5, ¶17-¶18, ¶60)

Claim 9 recites substantially the same features recited in claim 2 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Binning discloses the system of claim 2 wherein the identified electronic document is encrypted. (Binning: Abstract, ¶9-¶10)

Claim 10 recites substantially the same features recited in claim 3 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Binning discloses the system of claim 3 wherein the processor is further configured to decrypt the 

Claim 11 recites substantially the same features recited in claim 4 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Binning discloses the system of claim 4 further wherein the processor is further configured to receive at least one decryption key via the network interface. (Binning: ¶58)

Claim 12 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Binning discloses the system of claim 5 further comprising: an input configured to receive an incoming electronic document, and wherein the processor is further configured to commence an indexing of content in the incoming electronic document, wherein the processor is further configured to commence generation of an encryption key for the incoming electronic document, wherein the processor is further configured to store the incoming electronic document, and wherein the 

Claim 13 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Binning discloses the system of claim 6 wherein the processor is further configured to store a generated index and a generated encryption key in the server system via the network interface. (Binning: Figs. 1, 3-5, ¶55-¶60, i.e., the file is uploaded to the server and encrypted using encryption keys and information, including the encryption keys are stored related to the files, and the blockchain is updated) 

Claim 14 recites substantially the same features recited in claim 7 above, and is rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432